| iLINDSAY, Judge,
concurring.
I concur in the result. The trial court imposed sentence within the range suggested by the Louisiana Felony Sentencing Guidelines (La. SG) grid. Such a sentence is appropriate for an offender with that criminal history, and is not excessive under the Louisiana Constitution. State v. Barnes, 607 So.2d 872 (La.App. 2d Cir.1992); State v. Essex, 618 So.2d 574 (La.App. 2d Cir.1993); State v. McEachem, 624 So.2d 43 (La.App. 2d Cir.1993); State v. Gladney, 626 So.2d 778 (La.App. 2d Cir.1993); La.S.G. § 201(C).